Appeal by the claimant from a judgment, entered March 11, 1971, upon a decision of the Court of Claims which awarded the sum of $2,500 by reason of the appropriation on October 5, 1967 of a 20-foot-wide strip from the claimant’s premises as such premises fronted Route 211. Proof established that the claimant’s premises had the same highest and best use before and after the appropriation as a mobile home trailer park and for a mobile home sales area. The claimant did establish that because of a change in grade of the highway affecting its means of ingress and egress, 70-foot trailers could not be brought upon the premises after the appropriation without a grave probability of damage to such a trailer. However, there is nothing to establish that such an isolated loss of possible, utility of the premises had any effect upon the highest and best use of the premises or the profitability of the business situated thereon. Upon *796the present record the claimant did not establish any basis for the cost of cure award by the trial court, however, the State has taken no appeal and asks that the judgment be affirmed. Judgment affirmed, without costs. Herlihy, P. J., Creenblott, Cooke, Sweeney and Reynolds, JJ., concur.